896 F.2d 1457
Paul KORDENBROCK, Petitioner-Appellant,v.Gene SCROGGY, Warden, Kentucky State Prison, Respondent-Appellee.
Nos. 88-5467, 89-5107.
United States Court of Appeals,Sixth Circuit.
Feb. 20, 1990.

Prior report:  889 F.2d 69.
Before MERRITT, Chief Judge, and KEITH, KENNEDY, MARTIN, JONES, KRUPANSKY, WELLFORD, MILBURN, GUY, NELSON, RYAN, BOGGS and NORRIS, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this Court, to stay the mandate and to restore the case on the docket as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this Court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as practicable.